Mr. Justice Burnett
delivered the following dissenting opinion:
The plaintiff brought an action to recover damages for injuries sustained by him in a collision with an automobile driven by the defendant at the intersection of Williams Avenue and Bussell Street, in Portland, contending that the defendant was driving- at a reckless and unlawful rate of speed. For the purpose of proving negligence in that respect, the plaintiff offered some ordinances of the City of Portland limiting the speed of such vehicles in the city to a maximum rate of 15 miles per hour in general graded to 10 miles per *586hour within the fire limits and to a rate no greater than a walk upon any street where street-ears turn. The Circuit Court sustained an objection to the introduction of these ordinances on the ground that they had been superseded by an act of the legislative assembly of the state, known as the Oregon motor vehicle law (Laws 1911, c. 174). This ruling is assigned as the principal error on an appeal by the plaintiff from a judgment against him as a result of the jury trial there. In an opinion written by Mr. Justice McNary, filed June 2, 1914, the judgment was reversed on the ground that, in the respect involved, the vehicle law was an attempt to. amend the charter of the City of Portland contrary to the injunction of Article XI, Section 2, of the state Constitution, that “the legislative assembly shall not enact, amend or repeal any charter or act of incorporation for any municipality, city, or town.” Involving as it does the issue of which shall be supreme the city or the state, the importance of the subject has brought about a rehearing in banc.
The direct question involved is the constitutionality of the vehicle law as applied to chartered cities and towns. At the outset we must remember that the legislative assembly is a co-ordinate branch of the government of equal dignity and importance with the judicial department, and if we assume to disregard or overturn its declarations of what the law shall be we must be prepared to demonstrate to a reasonable certainty that its utterances violate the Constitution, which is supreme in authority over the executive, the legislature, and the courts: Cline v. Greenwood, 10 Or. 230; Cook v. Port of Portland, 20 Or. 580 (27 Pac. 263,13 L. R. A. 533); Umatilla Irr. Co. v. Barnhart, 22 Or. 389, 30 Pac. 37); State v. Shaw, 22 Or. 287 (29 Pac. 1028); Simon v. Northup, 27 Or. 487 (40 Pac. 560, 30 L. R. A. 171); *587Kadderly v. Portland, 44 Or. 118, 143 (74 Pac. 710, 75 Pac. 222); State v. Walton, 53 Or. 557 (99 Pac. 431, 101 Pac. 389, 102 Pac. 173); Straw v. Harris, 54 Or. 424 (103 Pac. 777); State v. Cochran, 55 Or. 157, 179 (104 Pac. 419, 105 Pac. 884); Miller v. Henry, 62 Or. 4 (124 Pac. 197, 41 L. R. A. (N. S.) 97); Libby v. Olcott, 66 Or. 124 (134 Pac. 13).
Another doctrine equally well settled is that of stare decisis, to the effect that when a decision has once been rendered, it amounts to an authoritative construction of the law, and should not be disregarded or overturned except for very cogent reasons showing beyond question that on principle it was wrongly decided. The principle is that laws are largely conventional rules of action, and it is more important that the rule be settled as a guiding precept to the public than that by the action of the courts the law should be made to fluctuate like the tides: State v. Clark, 9 Or. 466; Multnomah County v. Sliker, 10 Or. 65; Despain v. Crow, 14 Or. 404 (12 Pac. 806); Corvallis v. Stock, 12 Or. 391 (7 Pac. 524); Sheridan v. Salem, 14 Or. 328 (12 Pac. 925); Paulson v. Portland, 16 Or. 450 (19 Pac. 450,1 L. R. A. 673); Everding v. McGinn, 23 Or. 15 (35 Pac. 178).
At all the times involved in this litigation the City of Portland was working under a charter granted by the legislative assembly in 1903 (Sp. Laws 1903, p. 3), and afterward adopted by the vote of the people of that city at an election therein. That enactment equipped the council with all the legislative power of the city and subject to the provisions, limitations and restrictions contained in the act authorized the council:
“ (1) To exercise within the limits of the City of Portland, all the power, commonly known as the police power, to the same extent as the State of Oregon has or could exercise said power within said limits; * * *588(60) except as otherwise provided in this charter, or in the Constitution or laws of the State of Oregon, to regulate and control for any and every purpose the use of the streets, highways, alleys, sidewalks, public thoroughfares, public places, and parks of the city; to regulate the use of streets, roads, highways, and public places for foot passengers, animals, bicycles, automobiles, and vehicles of all descriptions; * * (63) to control and limit traffic on the streets, avenues, and elsewhere. ’ ’
The municipal legislation above referred to was enacted under the provisions of this charter. The motor vehicle law is a general act of the legislative assembly applicable by its terms to all public roads, streets, and highways in the State of Oregon. It permits a maximum speed of 25 miles per hour, declares that local authorities shall have no power to pass, enforce or maintain any ordinance, rule or regulation inconsistent with the provisions of the act, and provides that cities may limit the speed of vehicles on their streets on condition that the minimum shall in no case be less than one mile in six minutes. Other conditions are annexed to the exercise of local authority on the subject, but these are sufficient for example.
At the threshold of the discussion it will be observed that under the very terms of the charter itself, in sub-paragraph 60 of Section 73 supra, the city is permitted to exercise the power in question “except as otherwise provided in this charter or in the Constitution or laws of the State of Oregon. ’ ’ The exception makes no distinction between the civil and criminal laws of the state as a limitation upon the powers of the council. Hence, for the time being, we need not concern ourselves about whether the motor vehicle law is a criminal statute or not, within the meaning of Article XI, Section 2, of the state Constitution. The people of Portland in *589adopting their fundamental law have thus expressly made the legislative power of their city council subject and subordinate to both the civil and criminal laws of the state as well as its Constitution. It follows that when the council adopts an ordinance conflicting with any state law, that body exceeds the legislative powers delegated to it by the people of the city and its legislation of that nature must yield and be set aside at all points of such conflict. In that charter the people of Portland themselves have asserted the supremacy of the laws of the state without distinction over the enactments of the city council. Laying aside for the moment all other questions, it is beyond dispute that the council cannot lawfully exceed its legislative authority defined and limited by the charter under which it acts. Viewing the matter from the standpoint of the city alone, its charter is paramount in authority over the council, and at least until the people of the municipality change that instrument by their initiative power the council must obey it. The legal voters of Portland have not yet amended their charter in the respect involved, and as the ordinance in question is plainly in conflict therewith because it exceeds the limiting words of the charter “except as otherwise provided in this charter or in the Constitution or laws of the State of Oregon,” the ordinance is void so far as not in harmony with the motor vehicle law enacted by the state legislature. Based merely upon a construction of the fundamental law of the City of Portland, the disquisition might well end here, for the supremacy of the state law is reserved under the very instrument upon which the plaintiff depends.
Owing to the importance of the question, however, it is proper to consider anew the relative authority of the state and of cities and towns within its borders as *590defined in Article XI, Section 2, of the state Constitution :
“Corporations may he formed under general laws, but shall not be created by the legislative assembly by special laws. The legislative assembly shall not enact, amend or repeal any charter or act of incorporation for any municipality, city or town. The legal voters of every city and town are hereby granted power to enact and amend their municipal charter, subject to the Constitution and criminal laws of the State of Oregon, and the exclusive power to license, regulate, control, or to suppress or prohibit, the sale of intoxicating liquors therein is vested in such municipality; but such municipality shall within its limits be subject to the provisions of the local option law of the State of Oregon. ’ ’
The evil which gave rise to this expression of the will of the people as part of the fundamental law forbidding the legislative assembly to enact, amend, or repeal any municipal charter is well described by Mr. Justice McNary in the former opinion, to the effect that the legislative assembly had wasted much valuable time in dealing with particular charters of various cities and towns throughout the state which might have been more profitably devoted to general legislation. Ambitious villages were often burdened with charters sufficiently comprehensive for the metropolis, and each measure of the kind required as much attention as any other. The people, therefore, said in this amended section that corporations of whatever kind may be formed under general laws, but shall not be created by the legislative assembly by special laws. Going further into particulars, and by way of reiteration, it restrains its body of lawmakers from devoting any attention in any way to any single charter or act of incorporation. It left unrestricted and unchanged the general power of leg*591islation lodged by tbe Constitution with the legislative assembly.
The state is the paramount unit of government established by the people. This same people has ordained in Article I, Section 4, of its fundamental law that “the legislative authority of the state shall be vested in a legislative assembly consisting of a Senate and House of Representatives,” reserving to the people, of course, the power to enact laws or to reject those promulgated by the legislature. Thus the general power of legislation remains in the legislative assembly as from the beginning of the state, and the reservation by the people was designed to be a corrective exception. As much as ever before, the rule applies as laid down in Straw v. Harris, 54 Or. 424, 428 (103 Pac. 777, 779), as follows:
“That in the enactment of laws, the legislative department of a state, unlike that department of the national government, may enact any law not expressly or impliedly prohibited by the Constitution.”
It is also there said by Mr. Justice King:
“There remains, however, as formerly, but one legislative department of the state. It operates, it is true, differently than before — one method by the enactment of laws directly through that source of all legislative power, the people; and the other, as formerly, by their representatives — but the change thus wrought neither gives to nor takes from the legislative assembly the power to enact or repeal any law, except in such manner and to such extent as may therein be expressly stated. * * The powers thus reserved to the people merely took from the legislature the exclusive right to enact laws, at the same time leaving it a co-ordinate legislative body with them.”
Considering Article XI, Section 2, and Article IV, Section la, of the Constitution, conferring upon mu*592nicipalities and districts the initiative and referendum powers reserved to the people, Mr. Justice King in Kiernan v. Portland, 57 Or. 454, 467 (112 Pac. 402, 403, 37 L. R. A. (N. S.) 339), writes thus:
“It will be observed from the first sentence in Section 2 that no restriction is placed upon the legislature with respect to the enactment of general laws; the exception being that no special laws creating or affecting the municipalities shall be enacted by the legislature. Under all the rules of construction, this exception reserved to the legislative department the right, whether by the people directly through the initiative or indirectly through the legislature, to enact general laws upon the subject, making it clear that the inhibition in the next sentence has reference to special laws.”
Further on in the same case the learned justice writing the opinion used this language:
“Our holding is that the state may, by constitutional provisions, directly delegate to municipalities any powers which it, through the legislature, could formerly have granted indirectly. All the prerogatives, attempted to be exercised by Portland in the construction of the Broadway Bridge, formerly could have been granted by the legislature, and the power to provide therefor, having been delegated to the city by amendment to our organic laws, is valid, and the right to exercise such powers will continue until such time as changed by general enactments of the law-making department of our state, provision for which may be made by the legislature by general laws, applying alike to all municipalities of that class, or by the people through the initiative, by the enactment of either general or special laws on the subject.”
In State ex rel. v. Port of Tillamook, 62 Or. 332, 341 (124 Pac. 637, 640, Ann. Cas. 1914C, 483), Mr. Justice Bean says:
*593“Such municipal corporations are always subject to the control and regulation of the lawmakers of the state in the manner directed by the Constitution: City of McMinnville v. Howenstien, 56 Or. 451, 456 (109 Pac. 81, Ann. Cas. 1912C, 193). While these public corporations are capable of adopting and amending their charter, they still continue to be agencies of the state. A general control is left in the legislative assembly. ’ ’
Again, in Riggs v. Grants Pass, 66 Or. 266, 271 (134 Pac. 776, 778), Mr. Justice Eakin, after quoting with approval the language of Mr. Justice King in Straw v. Harris, 54 Or. 424, 428 (103 Pac. 777, 779), to the effect that “it cannot be held that the state has surrendered its sovereignty to the municipalities to the extent that it must be deemed to have perpetually lost control of them, ’ ’ goes on to say:
“Article XI, Section 2, of the Constitution confers power and authority upon cities to form their own charters and make their own laws within their municipal needs, that is, in local and special municipal legislation. Authority beyond that must come from the sovereign, namely, the legislature, by general laws or by the people by general or special laws.”
In brief, so long as the legislative assembly promulgates only general laws, it may proceed without let or hindrance based on anything contained in Article XI, Section 2, of the Constitution. The enactment of special laws on the subject of municipal charters is the only thing forbidden to that law-making body by that section, while the people at large may enact by the initiative either general or special laws affecting charters. The circumstances produced by that section are the same as if the people had added to Article IV, Section 23, another prohibition of local or special *594laws, so that besides those now there specified that section would read:
“The legislative assembly shall not pass special or local laws in any of the following enumerated cases, that is to say * * 15. Enacting, amending or repealing any charter or act of incorporation for any municipality, city or town.”
Under such conditions the question to be determined would be whether the motor vehicle law is one affecting only a certain locality, and hence unconstitutional, or is it one of general application throughout the state, and consequently within the power of the legislative assembly to enact. The question is precisely the same in the present juncture.
In considering the relative authority of the state and. of the city it comes to this, as stated by Mr. Justice Moore in State v. Hearn, 59 Or. 227, 233 (117 Pac. 412, 413):
“It is an axiom that no creature can ever become greater than its creator, and as a corollary deducible from this principle the rule is universal that the police power cannot be bargained away in such a manner as to place it beyond recall. ’ ’
The principle of the supremacy of the state over any municipality within its borders, when manifested only by general legislation enacted by the legislative assembly or by either general or special laws initiated and adopted by the people, was first declared by this court in the elaborate and masterly opinion of Mr. Justice King in Straw v. Harris, 54 Or. 424 (103 Pac. 777). That opinion has been cited many times since, with approval as shown by the following precedents, and has already become a classic in the legal literature of the state. McMinnville v. Howenstien, 56 Or. 451 (109 Pac. 81, Ann. Cas. 1912C, 193); Kiernan v. Port*595land, 54 Or. 454, 467 (112 Pac. 402, 403, 37 L. R. A. (N. S.) 339); Portland v. Nottingham, 58 Or. 1 (112 Pac. 28); Bennett Trust Co. v. Sengstacken, 58 Or. 333 (113 Pac. 863); State v. Schluer, 59 Or. 18, 37, 40 (115 Pac. 1057); State v. Hearn, 59 Or. 227, 233 (117 Pac. 412, 413); Schubel v. Olcott, 60 Or. 503, 510 (120 Pac. 375); State ex rel. v. Port of Tillamook, 62 Or. 332, 341 (124 Pac. 637, 640, Ann. Cas. 1914C, 483); Riggs v. Grants Pass, 66 Or. 266, 271 (134 Pac. 776, 778); Couch v. Marvin, 67 Or. 341 (136 Pac. 6).
For authority to reverse the judgment in this case much reliance seems to be placed upon the following precedents: Farrell v. Port of Portland, 52 Or. 582 (98 Pac. 145); Haines v. Forest Grove, 54 Or. 443 (103 Pac. 775); McMinnville v. Howenstien, 56 Or. 451 (109 Pac. 81, Ann. Cas. 1912C, 193); Portland v. Nottingham, 58 Or. 1 (113 Pac. 28); State v. Schluer, 59 Or. 18 (115 Pac. 1057); State v. Hearn, 59 Or. 227 (115 Pac. 1066, 117 Pac. 412); McKeon v. Portland, 61 Or. 385 (122 Pac. 291); State ex rel. v. Port of Tillamook, 62 Or. 332 (124 Pac. 637, Ann. Cas. 1914C, 483); Thurber v. McMinnville, 63 Or. 410 (128 Pac. 43); and Riggs v. Grants Pass, 66 Or. 266 (134 Pac. 776). In not one of those decisions, however, is the paramount authority of the legislative assembly over the various cities, towns and other municipalities doubted or questioned when asserted by general laws. Which shall prevail in case of conflict, a general law of the state enacted by the legislative assembly or an ordinance or charter of a city, is not discussed in any of them. All the doctrine of Farrell v. Port of Portland, 52 Or. 582 (98 Pac. 145), is that the Enabling Act of 1907 was -available to the port for the purpose of amending its fundamental law, the act of 1907 being a general law enacted by the legislature to provide a formula for the exer*596cise of the initiative by municipalities: McMinnville v. Howenstien, 56 Or. 451 (109 Pac. 81, Ann. Cas. 1912C, 193), decided that a city could exercise the right of eminent domain to supply its inhabitants with water from a source outside its boundaries. Mr. Justice Slater wrote to the effect that the right was conferred by the general law of February 21, 1891, now codified in Section 6874, L. O. L. Mr. Justice King was of the opinion that the power was incident to the general authority of the city to provide for the health and welfare of its people. However, after discussing the causes leading up to the adoption of Article XI, Section 2, of the Constitution in its new form, he is careful to sum up the matter in these words:
“As a solution of this problem the people, through their sovereign power expressed at the polls, have, by amendment of the fundamental law, transferred those special powers from the legislative department to the particular localities directly affected, leaving only a general control thereof in the legislative assembly, at the same time retaining under the initiative and referendum, all power over them, differing only in the manner of the exercise of this supervision, which supervision lies with the people at large as a legislative branch of the state. In other words, the legislative assembly, as one of the state’s law-making branches, may by general laws control and regulate all its municipalities, while the people, through the direct method provided, may enact either general or special laws for this purpose.”
The other members of the court concurred in the result. Haines v. Forest Grove, 54 Or. 443 (103 Pac. 775), only decides that in authorizing an issue of bonds in question by the initiative process the city had conformed substantially to the Enabling Act of 1907 thus recognizing the control of the legislative assembly *597over municipalities when expressed by general laws. To sustain his position in the instant case Mr. Justice McNary lays great stress on what was written in City of Portland v. Nottingham, 58 Or. 1 (112 Pac. 28), to the effect that “the legislative assembly cannot pass laws to repeal or amend municipal charters, even by implication,” etc. In that case the city, acting under the charter of 1903, had improved a street, a purely local affair, and had assessed the expense upon the adjacent property benefited thereby. The charter provided an appeal to the Circuit Court of Multnomah County for the property owner aggrieved by the assessment, and declared that the verdict of the jury there should be a final and conclusive determination of the question. Nottingham appealed and the Circuit Court on his motion set aside the verdict, rendered at the hearing, on the ground that the jury had disregarded the instructions of the court. When the charter was promulgated there was no appeal from an order granting a new trial in an action at law. In 1907 (Laws 1907, p. 311), however, the legislative assembly amended what was originally Section 525 of the act of October 11,1862, of the legislative assembly, entitled “An act to provide a code of civil procedure” so as to authorize an appeal from an order setting aside a judgment and granting a new trial. Here were two entirely distinct procedures, the one purely local embodied in the city charter affecting only the property owner whose holdings in the locality were benefited by the improvement and . the other incorporated in the statute regulating actions in the Circuit Courts. Although the two laws, the code and the charter, had no relation to each other, the city sought to appeal to this court from the order granting a new trial in the Circuit Court, and that, too, in the face of the charter *598provision that the verdict of the jury should be a final and conclusive determination of the matter. In discussing the appeal it was decided here, in substance: (1) That to be effectual a verdict must be rendered in obedience to the law as declared by the trial court; and (2) that the amendment of the Code of Civil Procedure did not and could not affect the previously enacted charter of Portland. For that matter the legislative assembly did not pretend such a result in that instance. It would have been like contending that because 60 days are made the limit of time for taking appeals to this court, that would operate to enlarge to that period the 20-day limit for appealing from an assessment of damages in a county road proceeding (L. O. L., § 6292) or the 30 days allowed by Section 2157, L. O. L., for appeals from Justice’s Courts. The Nottingham case does not affect the present question for three reasons: (1) There was a purely local matter controlled by a procedure sui generis, outlined by the charter and not controlled or attempted to be controlled by general legislation; (2) the right to travel on the highways, roads, and streets' within the state is common to every person lawfully within the state and legislation on that subject operates upon the general public instead of any mere locality exclusively; and (3) the motor vehicle law is not an amendment of any particular charter, but is a legitimate assertion of the general legislative power of the state on a subject properly within the scope of that prerogative. State v. Schluer, 59 Or. 18 (115 Pac. 1057), is devoted to the construction of what was known as the “Home Rule Amendment,” and discusses the question of whether it authorized the local option law to be administered with incorporated towns or with general election precincts as the units upon which to operate. The ex*599cerpt quoted above from the Hearn case shows that it recognizes the principal of state supremacy over municipalities. McKeon v. Portland, 61 Or. 385 (122 Pac. 291), held in effect that one municipal corporation could not absorb another without some action on the part of the latter as a municipality, and that the one whose annexation was sought could not commit sovereigntial suicide. The opinions in State v. Port of Tillamook, 62 Or. 332 (124 Pac. 637, Ann. Cas. 19140, 483), Thurber v. McMinnville, 63 Or. 410 (128 Pac. 43), and Riggs v. Grants Pass, 66 Or. 266 (134 Pac. 776), all recognize the potency of a general law passed by the legislative assembly over city legislation.
The fallacy of-the plaintiff’s argument lies in assuming that the motor vehicle law operates as an amendment of the Portland charter. It is not a question of amendment. It is a question of supersession by paramount authority. It is analogous to the situation arising when state regulation of interstate railways must and does yield to national legislation promulgated under the interstate commerce clause of the Constitution of the United States. It may also be likened unto the supremacy of the National Bankrupt Law over the state enactments about assignments for the benefit of creditors. Amendment implies the corrective act of the author or other person having direct control at the time over the instrument or document to be amended. We do not speak of Jones amending the check or promissory note of Brown or his will or contract. The amendment of such papers is left to the author or someone having his consent. Of course in this instance the legislative assembly framed the original act constituting the Portland charter but the legal voters of the city adopted it and the constitutional amendment committed it to the city as much *600as if the municipality was the original author of it. The word “amend” was doubtless put into the new constitutional section, so that the legislature might have no loophole by which to evade its injunction and’ tinker with individual charters on the plea that it would be only amending its own work. It was never the design, however, to divest the legislative assembly of any of its power to enact general laws of preeminent authority throughout the state.
The legislative assembly properly may have delegated some of its legislative power to the city, but the Constitution does not permit the law-making body of the state to abdicate that prerogative permanently. It may at any time reassert it, and is only forbidden to do so by special laws in such cases as the present. The power of the legislative assembly to pass general laws with supreme sanction has not been impaired by any amendment to the Constitution.
We further observe in our examination of Article XI, Section 2, that the power of its legal voters to enact, or amend the charter of any city or town is expressly subject to the Constitution and criminal laws of the state. The penal statutes there mentioned are not merely such enactments of the kind as were in existence at the time the amendment containing that language was adopted. The section evidently includes any criminal law of general application which either branch of the legislative department of the government might afterward enact by virtue of its plenary power. To determine whether the motor vehicle law is a criminal law we have only to advert to the statutory definition of the term “crime” found in Section 1369, L. O. L., reading thus:
“A crime or public offense is an act or omission forbidden by law, and punishable upon conviction by either *601of the following punishments: 1. Death; 2. Imprisonment; 3. Fine; 4. Removal from office; 5. Disqualification to hold and enjoy any office of honor, trust or profit under the Constitution or laws of this state. ’ ’
It is the language of the Criminal Code enacted in 1864, and remains throughout the half century since then. It is so consonant with the signification imparted to the term by courts and law-writers from time immemorial that citation of precedents is superfluous. The motor vehicle law does forbid certain acts and omissions, and provides for their punishment by fine. It is unquestionably a criminal law, and we cánnot extract that element from it without utterly disregarding as plain language as ever was written. Like the local option law, as construed in Baxter v. State, 49 Or. 353 (88 Pac. 677, 89 Pac. 369), the motor vehicle law is a criminal law in that it forbids certain things and provides penalties by fines and imprisonment for violations of its precepts. If for no other reason, this criminal law of the state, by the very terms of the Constitution, must prevail over the city ordinance.
Under present conditions where the people from any part of the state may so easily journey into the metropolis and through the various cities, towns and villages of the state by private conveyances, the matter of travel upon the streets and highways of the commonwealth in every part of it is a legitimate subject for general legislation regulating the same. The streets of Portland do not belong to that city in the property sense of the word. They are dedicated to public use, and are alike open to all citizens of the state. Where not thus freely placed at the service of the public by the original owners of the land, they exist by virtue of the power of eminent domain, which is an original attribute of state sovereignty. As stated by *602Mr. Chief Justice Wolverton in Brand v. Multnomah County, 38 Or. 79, 91 (60 Pac. 390, 391, 84 Am. St. Rep. 772, 50 L. R. A. 389):
“Primarily, the state has paramount control over all the highways within its borders, including public streets and highways within the confines of municipalities. Whatever authority a municipality may enjoy or possess, pertaining to its streets and highways, must be derived from the legislative assembly through its franchises or charter; and such a corporation acts, if at all, through a delegated power emanating from the initial source. # * Nor does the mere fact that the state has delegated certain powers to the municipality inhibit it from again assuming or exercising such powers. ’ ’
It is true that this was written before the amendment of Article XI, Section 2, but it illustrates the principle that the .state has original power over city streets and all other highways, and that authority granted to any city may be reassumed by the state to the exclusion of the municipality through exercise of the legislative prerogative. The only question is, How shall the resumption of the grant be accomplished by action of the legislative assembly? It is plain that the only restriction imposed upon the legislative assembly by the people in its fundamental law in such cases is that it shall not interfere with the municipality by any special law, and that the exercise of its legislative authority by means of general laws still exists in its unconfined and pristine vigor. We must remember, also, that the right of a city electorate to amend its charter is subject to the state Constitution, part of which is Article IV, Section 1, declaring that “the legislative authority of the state shall be vested in a legislative assembly,” etc. We cannot leave this clause out of the case. It is not overcome by the following section *603granting the initiative to municipalities. The latter section only allows cities to use the initiative formula within the scope of their authority, and was never designed to exempt them from their subordination to the Constitution and criminal laws of the state, nor to infringe upon the general law-making power vested in the legislative assembly by Article IY, Section 1. Discussing a similar situation in Ewing v. Hoblitzelle, 85 Mo. 64, 78, Mr. Justice Norton said:
“We do not hold that the legislature in exercising the power referred to in Section 25, Article 9, of the Constitution, can exercise it by the passage of a local or special law; but that it can do so by a general law we have no doubt, and when it is exercised, as we think it has been exercised in the act of 1883, by a general law, and such law is, in any of its provisions, in conflict with a charter provision, that the law prevails over the charter in obedience to the mandates of the constitution that ‘such charter and amendments shall always be in harmony with and subject to the constitution and laws of the state. ’ ’ ’
The travel of the citizens of the state at large upon its streets, roads and highways is greater in scope and importance than any local or municipal concern, and the legislative assembly, in the exercise of its power through general laws, may well consider it as a legitimate subject for its consideration despite the provisions of any local charter. If the legislative function, as vested in the legislative assembly by Article IV, Section 1, is of any validity whatever, we cannot act as censors upon that co-ordinate branch of the government and say, as we did in Baxter v. State, 49 Or. 353 (88 Pac. 677, 89 Pac. 369), that the criminal local option law prevails over a city charter, yet, in our judgment, travel on public streets and highways in the state is not a fit subject for the legislature to regulate by means *604of a penal statute general in its terms. To establish a contrary rule will cast upon the legislative assembly, as well as upon the judiciary, the burden of ascertaining, not whether the public laws conform to the Constitution of the state as a supreme standard of comparison, but whether they conflict with any of the multitudinous charters from that of the metropolis to that of every little hamlet in the state. To declare the ordinances of the city superior to the laws of the state will be to invite and encourage conflict between the two jurisdictions. An instance of this has already occurred where the council of the City of Portland undertook to prescribe rates of fare on street railways within the city. The United States District Court, speaking by Judge Robert S. Bean, in Portland Ry., L. & P. Co. v. Portland (D. C.), 210 Fed. 667, held that, as the legislative assembly had committed the regulation of such matters to the railroad commission of the state in its capacity of supervising public utilities under the act of February 24, 1911 (Laws 1911, 483), the city law must yield to that of the state. Other instances of conflict will readily suggest themselves. Suppose any city adopts ordinances governing the sale of farm products, or nursery stock, or the punishment of crime contrary to the state laws on the same subjects, which of the inconsistent enactments must yield? It is plain that the state law will take precedence.
It is said, in substance, in Straw v. Harris, 54 Or. 424 (103 Pac. 777), that the state cannot lose control over its municipalities, as it would but lead to sovereigntial suicide; and it may be added that it was never the intention of the people to so hamper its legislative assembly on the one hand, and extend the powers of cities and towns on the other, as to lead to the slow death of the state by disintegration.
*605The people have spoken through their representatives in the motor vehicle law. It is not for us to question the wisdom of the policy which it announces. We can only declare what the law is. We should have due respect for the co-ordinate branch of the government and should not declare its utterances to be in violation of the fundamental law unless such a conclusion is supported by incontrovertible authority. Still further, the principle having been thoroughly settled by the precedents following Straw v. Harris, 54 Or. 424 (103 Pac. 777), the doctrine of stare decisis ought to control, preserving continuity of purpose in decision and certainty of the law. The motor vehicle law was clearly within the authority of the legislative assembly to enact as a general law with paramount authority over any local legislation whether of charter or ordinance. The learned judge at the Circuit Court was right in maintaining the supremacy of the state legislation.
The judgment should be affirmed.